United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.S., Appellant
and
U.S. POSTAL SERVICE, FOREST HILL
STATIONS, Forest Hills, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1252
Issued: March 15, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 18, 2017 appellant, through counsel, filed a timely appeal from a December 30,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish that his diagnosed right
leg conditions were causally related to the accepted December 24, 2014 employment incident.
On appeal counsel contends that appellant had established that the December 24, 2014
incident occurred as alleged and that it aggravated a preexisting condition.
FACTUAL HISTORY
On January 22, 2015 appellant, then a 60-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 24, 2014 he injured his right leg when a push cart
hit him.3 He stopped work on December 26, 2014 and has not returned. The employing
establishment controverted the claim.
On January 13, 2015 Dr. Alfred Lieffrig, a treating Board-certified general surgeon, noted
that appellant had been under his care, as well as that of Dr. Maurice Klein, a treating Boardcertified general surgeon, since December 30, 2014.
In a statement dated January 20, 2015, appellant explained that the incident occurred when
he was cleaning his work area and pulled a cart backwards. The cart then struck his left bottom
ankle and right leg.
Dr. Klein provided an attending physician’s report (Form CA-20) and a duty status report
(Form CA-17) dated January 21, 2015. On the Form CA-20 he diagnosed right cellulitis, noted
that appellant had history of venous insufficiency, and checked “yes” to the question of whether
the diagnosed condition was work related. Dr. Klein noted that appellant injured his right ankle
while pushing a cart on December 24, 2014. He opined that appellant was totally disabled on and
after December 30, 2014 due to the claimed work injury. In the Form CA-17, Dr. Klein noted an
injury history, diagnosis of infected right ankle ulcer, and that appellant was unable to resume his
usual work as a letter carrier.
By letter dated January 26, 2015, OWCP informed appellant that the evidence of record
was insufficient to establish his claim. It advised him regarding the medical and factual evidence
required and afforded him 30 days to provide this information. OWCP attached a claim
development questionnaire for appellant to complete.
Dr. Lieffrig, in a February 20, 2015 attending physician’s report (Form CA-20) noted that
appellant sustained a contusion to the medial malleolar right ankle area on December 24, 2014.
He noted preexisting conditions of venous and arterial insufficiency and diabetes. Dr. Lieffrig
diagnosed nonhealing medial malleolar right ankle ulcer, diabetes, and venous and arterial
insufficiency. He checked a box marked “yes” to the question of whether the diagnosed conditions

3

The record reveals that, under File No. xxxxxx806, OWCP accepted appellant’s December 7, 2012 traumatic
injury claim for cellutis of the right foot, an open wound of the right hip/thigh, and an open wound of the right knee,
leg, and ankle.

2

had been caused or aggravated by an employment activity. Dr. Lieffrig found appellant disabled
from work commencing December 30, 2014.
In a February 20, 2015 narrative report, Dr. Lieffrig reported that appellant was first seen
for his wound on December 30, 2014. During a January 21, 2015 visit, appellant related that the
injury occurred when his right ankle was hit by a pushcart. Dr. Lieffrig noted that appellant was
seen for a right foot neurotrophic plantar diabetic pressure ulcer and chronic 2.5 centimeter by 2.5
centimeter nonhealing ulcer over the right medial malleolar area due to both arterial and venous
insufficiency. He attributed the skin break and contusion to appellant being hit by the pushcart in
December. Dr. Lieffrig explained that the pushcart injury caused the skin break, which initiated
the ulceration due to appellant’s diabetes and his arterial and venous insufficiency conditions.
In a February 23, 2015 duty status report (Form CA-17), Dr. Lieffrig diagnosed ischemic
ulcer with diabetes listed as another disabling condition. He reported that on December 24, 2014
appellant’s right ankle was struck by a cart he was pulling. Dr. Lieffrig checked a box marked
“no” to the question of whether appellant could resume work.
On March 2, 2015 OWCP received a magnetic resonance imaging (MRI) scan of
appellant’s right ankle dated January 21, 2015, which noted his ulcer history, as well as status
postsurgery for a 2001 neuroma. The report found no definitive evidence of osteomyelitis.
However, this report did relate findings of chronic plantar fasciitis, moderate degenerative changes
of the ankle joint, scarring from a chronic ligamentous injury, and soft tissue medial and lateral
swelling.
By decision dated March 5, 2015, OWCP denied appellant’s claim as it found he had failed
to establish the factual portion of his claim. Specifically, it found that the December 24, 2014
incident did not occur as alleged due to appellant’s failure to provide a narrative statement or
respond to the questions posed in the development letter.
Following the denial of his claim, OWCP received additional evidence, including CA-17
forms dated January 4 and February 26, 2015, and a statement of certification and response to the
questions posed by OWCP signed by appellant on February 26, 2015.
In his February 26, 2015 statement, appellant described defective carts on the workroom
floor and alleged that he was required to work under unsafe conditions. He related that he was
processing his case mail and that after he had completed casing his mail he pushed the alleged
defective cart up to the front of the case. While lifting, pushing, and pulling back the cart, the left
tire of the cart hit the left side of his right ankle.
On March 11 and April 1, 2016 appellant filed a claim for a schedule award (Form CA-7).
He also checked the box for leave without pay on the claim form without noting any dates.
Dr. Lieffrig, in a March 12, 2015 Form CA-17, diagnosed ankle ulceration and neurotropic
diabetic ulcer. He noted that appellant claimed that while pulling a cart back it ran over his right
ankle. Dr. Lieffrig found that appellant was disabled from work and noted appellant was a
diabetic.

3

On March 31, 2015 OWCP received appellant’s request for a review of the written record
by an OWCP hearing representative.
On April 1, 2015 OWCP received a December 24, 2014 routing slip to management from
appellant. Appellant informed his supervisors that he was filing a Form CA-1 as he was injured
by a defective cart causing a trauma to his right ankle on December 24, 2014. Appellant submitted
a statement describing his employment duties. He related that on October 25, 2014 he injured his
right ankle when struck by a relay bag weighing over 35 pounds. Appellant indicated that although
his ankle hurt, he continued working. He pointed out that he did not notice a puncture wound “and
blood spots on my compression stocking” until after he arrived home.4
By decision dated August 13, 2015, an OWCP hearing representative affirmed the
March 5, 2015 decision. She found that appellant had failed to establish the factual portion of his
claim based on discrepancies in the evidence.
On September 2, 2015 OWCP received an undated prescription note by Dr. Lieffrig
indicating that since June 2015 appellant had been under his care for complications from his
diabetes. Dr. Lieffrig also indicated that appellant was disabled from work.
On July 18, 2016 Dr. Luis R. Davila-Santini, a treating physician, specializing in vascular
surgery, diagnosed chronic osteomyelitis and diabetic foot infection, which he reported appellant
developed after his claimed employment injury. He also related that these conditions subsequently
led to the development of gangrene. Dr. Davila-Santini noted that he had treated appellant since
December 22, 2015. He explained that appellant had an above the knee amputation due to
worsening gangrene, which required prolonged rehabilitation and rendered appellant disabled from
work.
In a letter dated and received on August 5, 2016, counsel requested reconsideration. He
contended that the evidence of record established that the December 24, 2014 incident occurred as
alleged. Counsel further argued that appellant established a medical condition causally related to
the December 24, 2014 incident and, thus, was entitled to benefits as he had established his claim.
On August 9, 2016 OWCP received appellant’s undated statement detailing his work
duties, list of doctors and treatment provided, and detailing right ankle work injuries sustained on
October 25 and December 24, 2014. With respect to the December 24, 2014 injury, appellant
stated that the left tire of the pushcart hit the left side of his right ankle while he was pushing,
pulling back, and lifting the cart, which he described as defective. He also stated that he submitted
a slip informing his supervisors of his injury around 4:18 p.m. on the date of injury.
By decision dated December 30, 2016, OWCP modified the August 13, 2015 denial of the
claim, finding that appellant had submitted sufficient evidence to establish the December 24, 2014
incident occurred as alleged, and that appellant had established that medical conditions were

4
There is no evidence of record supporting that appellant filed a claim for the alleged October 25, 2014 employment
injury.

4

diagnosed. It, however, found the evidence of record insufficient to establish causal relationship
between the diagnosed conditions and the accepted December 24, 2014 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.8 First,
the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.9 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13

5

5 U.S.C. § 8101 et seq.

6

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

7

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

8

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 6.

9

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

10

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 6.
11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

13

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

Under FECA, when an employment incident causes an aggravation of an underlying
physical condition, the employee is entitled to compensation for the periods of disability related to
the aggravation.14 When the aggravation is temporary and leaves no permanent residuals,
compensation is not payable for periods after the aggravation ceased.15
ANALYSIS
OWCP initially denied appellant’s claim as it found he had not established that an incident
occurred as alleged. By decision dated December 30, 2015, it granted appellant’s request for
reconsideration of the merits of his claim, and modified its prior decision, finding the factual
evidence sufficient to establish that the December 24, 2014 work incident occurred as alleged.
However, OWCP denied the claim as it found the medical evidence of record insufficient to
establish causal relationship between the accepted December 24, 2014 work incident and the
diagnosed conditions of nonhealing medial malleolar right ankle ulcer, right ankle cellulitis, and
gangrene.
Dr. Lieffrig attributed appellant’s skin break and contusion to the pushcart injury. He also
diagnosed nonhealing medial malleolar right ankle ulcer and checked a box marked “yes” that the
diagnosed condition was causally related to the employment incident. Dr. Klein also diagnosed
right ankle cellulitis and checked a box marked “yes” that the diagnosed condition was causally
related to the employment incident. The Board has held that when a physician’s opinion on causal
relationship consists of checking “Yes” to a form question, without more by the way of medical
rationale, that opinion has little probative value and is insufficient to establish causal relationship.
A claimant’s burden of proof includes the necessity of furnishing an affirmative opinion from a
physician who supports his or her conclusion with sound medical reasoning.16
Dr. Lieffrig also explained that the push cart injury caused the skin break and contusion,
which became ulcerated due to appellant’s diabetes and venous and atrial insufficiency conditions.
He concluded that the December 24, 2014 push cart injury and appellant’s preexisting diabetes
and arterial and venous insufficiency led to his right ankle condition. The Board also notes that
Dr. Davila-Santini diagnosed chronic osteomyelitis, as well as diabetic foot infection, which he
related to appellant’s employment incident. Both Dr. Lieffrig and Dr. Davila-Santini, however,
stated conclusions, without medical rationale explaining causal relationship. Appellant must
submit medical evidence which offers a medically-sound explanation of how the claimed work
incident caused or aggravated the claimed condition.17 A mere conclusion without the necessary
rationale explaining how and why the physician believes that the accepted incident resulted in a
diagnosed condition is insufficient to meet appellant’s burden of proof.18 Neither the fact that a
disease or condition manifests itself during a period of employment nor the belief that the disease
14

Raymond W. Behrens, 50 ECAB 221, 222 (1999); James L. Hearn, 29 ECAB 278, 287 (1978).

15

Id.

16

See I.L., Docket No. 16-1668 (issued September 8, 2017).

17

D.D., Docket No. 13-1517 (issued April 14, 2014).

18

C.M., Docket No. 17-0596 (June 15, 2017).

6

or condition was caused or aggravated by an employment incident is sufficient to establish causal
relationship.19 The medical evidence of record fails to provide a sufficient explanation as to the
mechanism of injury pertaining to this traumatic injury claim, namely, how the push cart hitting
appellant’s leg would cause or aggravate appellant’s diagnosed conditions.20
The record also contains a January 21, 2015 MRI scan of appellant’s right ankle, which
related findings of chronic plantar fasciitis, and moderate degenerative changes of the ankle joint.
The Board has held that diagnostic test reports are of limited probative value as they fail to provide
an opinion on the causal relationship between appellant’s employment duties and the diagnosed
conditions. For this reason, this evidence of record is insufficient to meet his burden of proof.21
Appellant has the burden of proof to establish by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of the employment. As part of this burden,
he must present rationalized medical opinion evidence, based upon a complete and accurate factual
and medical background, establishing causal relationship.22
As the medical evidence of record is insufficient to establish that appellant’s diagnosed
conditions are causally related to the accepted December 24, 2014 employment incident, he has
failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed right leg conditions were causally related to the accepted December 24, 2014
employment incident.

19

M.D., Docket No. 17-0430 (issued August 21, 2017).

20

Id.

21

See S.G., Docket No. 17-1054 (issued September 14, 2017).

22

G.T., 59 ECAB 447 (2008); Michael S. Mina, 57 ECAB 379 (2006).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated December 30, 2016 is affirmed.
Issued: March 15, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

